              Case 2:15-cv-01429-JS Document 82 Filed 05/04/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

LISA AND MARK BUTTERLINE, on
behalf of themselves and all other similarly
situated,
                      Plaintiff

                    V.
                                                        NO. 15-01429
BANK OF NEW YORK TRUST CO., et al

                         Defendants.

                                               ORDER

       AND NOW, this 4th day of May, 2021, it is hereby ORDERED that Mark Butterline,

as personal representative of the Estate of Lisa Butterline, is substituted as Plaintiff for Lisa

Butterline.




                                                        /s/ Juan R. Sánchez
                                                       Juan R. Sanchez, U.S.D.J.
